DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 4/14/2022 are as follows: 
Claims 4, 7-10 and 15-18 are cancelled by the applicant;
Claims 1-3, 5, 6, 11-14, 19, and 20 are pending and are being examined.

Drawings
The replacement drawings were received on 4/14/2022 and are not accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Impeller (Claim 12);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended title of the invention was received on 4/14/2022 and is not accepted.  The applicant amended the title to “Heat Pipe Thermal Transfer Loop” which is still too generic and does not provide adequate description of the invention.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Heat Pipe Thermal Transfer Loop with Pumped Return Conduit”, or something similarly descriptive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 11-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 13 recites “it”, wherein it is unclear which previous structure “it” is specifically referring back to.
Claim 1 lines 16-17 recites “the return conduit being separate from the heat pipe”.  It is unclear as to how the return conduit can be separate from the heat pipe since the heat pipe is the entire system. If the return conduit was separate from the heat pipe, then the return conduit would not be connected to anything, thus rendering it non-functional.  Therefore, since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilig (US4476922, as previously cited).
Re Claim 1. Heilig teaches a heat pipe system (Figure 1) including a heat pipe (14) having a first end (portion connected to 10) and a second end (portion connected to 12) for transferring working fluid from said first end to said second end (Figure 1; Column 3 lines 6-61); 
a first reservoir (16 for heat exchanger 10 or top manifold of 10) in fluid communication with said first end (the system is a closed system, thus the first reservoir is in fluid communication with the first end) for holding working fluid in liquid form (Figure 1; Column 3 lines 6-61; Column 3 lines 33-34 teaches the first heat exchanger can also be provided its own reservoir like reservoir 16. Alternatively, the top of heat exchanger 10 converges to a manifold to connect to single conduit 14, and thus the top of the heat exchanger manifold is considered a reservoir.); 
a first heat exchanger (10) at said first end for transmitting thermal energy from a heat source (i.e. exhaust air) to working fluid from said first reservoir in order to vaporize said fluid (Figure 1; Column 3 lines 6-61); 
a second heat exchanger (12) at said second end for transmitting thermal energy from vaporized working fluid to a heat sink (i.e. supply air) thereby condensing said fluid (Figure 1; Column 3 lines 3-61); 
a second reservoir (16) in fluid communication with the second end for holding condensed working fluid in liquid form before it is returned to the first end of the heat pipe (Figure 1; Column 3 lines 6-61; The system is a closed system, thus the second reservoir is in fluid communication with the second end);
a return conduit (20) for returning condensed working fluid from said second end to said first end, the return conduit being separate from the heat pipe (Figure 1; Column 3 lines 3-61; Conduit 20 is separate from heat pipe 14); and 
a pump (18) for pumping said condensed working fluid from said second end to said first end along said return conduit (Figure 1; Column 3 line 21, Column 3 line 44 to Column 4 line 21); 
wherein said heat pipe, said return conduit and said first reservoir form a hermetically sealed circuit, and wherein said pump is located inside said sealed circuit and is configured to be driven from outside said sealed circuit (Figure 1; Column 3 line 3 to Column 4 line 21; The pump would be located in the circuit in order to move the fluid and would be driven by outside electrical power.  Further, the system contains Freon (column 3 line 38) and thus would have to be hermetically sealed in order to contain the Freon from leaking).

Re Claim 19. Heilig teaches a method of transferring thermal energy using a heat pipe system of claim 1 (see rejection of claim 1 above) and including the steps of: thermally contacting said first heat exchanger (10) to a heat source (i.e. exhaust air) in order that said first heat exchanger transmits thermal energy to a working fluid in said first reservoir, thereby vaporizing said working fluid; transferring said vaporized working fluid along said heat pipe from said first end to said second end; condensing said vaporized working fluid in order that thermal energy is transmitted from said working fluid via said second heat exchanger (12) to said heat sink (i.e. supply air); and driving said pump (30) located inside said sealed circuit from outside said sealed circuit in order to return said condensed working fluid from said second end to said first end by pumping it along said return conduit (Figures 1-2; Column 3 line 6 to Column 4 line 21, Column 4 lines 59-65). 

Re Claim 3. Heilig teaches said heat pipe does not have a wick (Figure 1 illustrates no wick and the detailed description does not mention a wick. Thus, the heat pipe of Heilig does not have a wick). 
Re Claim 5. Heilig teaches said pump is configured to operate intermittently (Figure 1; The pump can be turned on and off, and thus can be operated intermittently. Additionally, the presence of process limitations (i.e. operating the pump) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.). 
Re Claim 6. Heilig teaches said first end of said heat pipe is higher than said second end of said heat pipe (Figure 1; Column 2 lines 15-30). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heilig (US4476922) in view of Chang (US2011/0088872A1).
Re Claim 2 & 20. Heilig teaches a pump (Figure 1) but fails to specifically teach said pump is driven by a motor located outside said sealed circuit and said pump is magnetically coupled to said motor, and driving said pump from said magnetically coupled motor located outside said sealed circuit. 
However, Chang teaches a pump (12, 121 is internal rotary unit) is driven by a motor (122 is external driving unit) located outside said sealed circuit (11 is the pipe, 111 is pipe chamber) and said pump is magnetically coupled (via magnets 1211c) to said motor and driving said pump from said magnetically coupled motor located outside said sealed circuit (Figures 1-6; Paragraphs 19-27). 
Therefore, in view of Chang’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a magnetically coupled pump and motor to the heat pipe system of Heilig in order to provide a better seal to the system by limiting connections through the system walls.
Re Claim 11. Heilig teaches said heat pipe does not have a wick (Figure 1 illustrates no wick and the detailed description does not mention a wick. Thus, the heat pipe of Heilig does not have a wick). 
Re Claim 12. Heilig as modified by Chang teach said pump includes an impeller for driving said condensed working fluid (Heilig Figure 1; Column 3 lines 21-22; The pump 30 of Heilig must have an impeller of some sorts in order to pump the working fluid through the system; Chang Figures 1-2 illustrates an impeller 1212). 
Re Claim 13. Heilig teaches said pump is configured to operate intermittently (Figure 1; The pump can be turned on and off, and thus can be operated intermittently. Additionally, the presence of process limitations (i.e. operating the pump) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.). 
Re Claim 14. Heilig teaches said first end of said heat pipe is higher than said second end of said heat pipe (Figure 1; Column 2 lines 15-30). 

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the reply that claim 12 has been cancelled and therefore the impeller does not need to be shown.  However, claim 12 is still pending.  Therefore, the impeller as claimed should be illustrated or the claim cancelled.
The applicant argues that “magnetically coupled pump” is not part of the independent claim and therefore should not be included in the title.  However, the submitted amended title is still generic and does not adequately describe the applicants’ invention.  Further, the pump is part of the claims, and therefore still appropriate to include in the title.
Applicant argues on page 14 of the reply that Heilig fails to teach a return conduit which is separate from the heat pipe.  It is first noted that this limitation is indefinite under 112(b).  Nevertheless, Heilig teaches a return conduit 20 that is separate from the heat pipe 14 as shown in Figure 1.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 14 of the reply that the applicants’ “pump is used to pump condensed fluid along the return conduit to prime the first reservoir and not around the heat pipe” and “Heilig discloses a single loop”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific function and connections of the return conduit and pump, “parallel loops”, and a “priming loop”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 15 of the reply that the dependent claims are allowable since the prior art allegedly fails to teach all of the limitations of the independent claim.  However, since the independent claim is still properly rejected, the dependent claims are therefore not allowable on the basis of depending from the independent claim.  Therefore, the applicants’ arguments are not persuasive.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763